Citation Nr: 1335140	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  07-34 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals, status post right knee arthroplasty.

2.  Entitlement to service connection for a right below-the-knee amputation (also claimed as right leg and ankle fracture), to include as secondary to residuals, status post right knee arthroplasty.

3.  Entitlement to service connection for sterility as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In April 2007, the RO denied the claim for compensation under 38 U.S.C.A. § 1151 for residuals, status post right knee arthroplasty.  In April 2009, the RO denied service connection for sterility and right below-the-knee amputation.  The Veteran perfected appeals of both rating decisions.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in April 2010.  A copy of the hearing transcript has been associated with the claims file.  The Board then remanded the Veteran's claims for additional development in August 2010.

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals, status post right knee arthroplasty, and service connection for a right below-the-knee amputation, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.




FINDING OF FACT

The Veteran has not been diagnosed as sterile during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for sterility have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).
	
Prior to the initial adjudication of the Veteran's claim, a letter dated in August 2008 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

As noted above, the Veteran testified at a Board hearing in April 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ elicited testimony to support the Veteran's contentions and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearings.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

B.  Duty to Assist

This additional duty includes assistance in obtaining potentially relevant records, such as service treatment records and post-service VA and private medical evaluation and treatment records, as well as the provision of an examination - including for a medical opinion - when necessary to make a decision on the claim.  In the August 2010 remand, the Board specifically instructed that the Veteran be provided with a VA examination to determine the nature and etiology of his claimed sterility.

In this case, the Veteran's service treatment records, VA treatment records, private treatment records, lay statements and hearing transcript have been associated with the claims file.  The Veteran was also afforded a VA examination.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The VA examination obtained in this case is adequate as it is predicated on a review of the claims file; contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and, to the extent possible, provides an opinion regarding the nature and etiology of the Veteran's claimed sterility.  VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The directives of the August 2010 remand have been satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

VA has provided the Veteran with the opportunity to submit evidence and argument in support of his claim.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  However, service connection based on a theory of continuity of symptomatology is applicable only for those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Court has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In this case, the evidence has not established that the Veteran has been diagnosed as sterile or infertile during the appeal period.  A VA examination was conducted in May 2012.  A seminal fluid analysis shows the Veteran had normal viscosity.  His sperm count was 186 million per milliliter, and the report noted that a normal count is greater than 20 million.  The sperm were actively moving forward.  The examiner specifically stated that the Veteran was not infertile based on the results of the sperm evaluation.

The VA examination is the only competent medical evidence addressing the Veteran's claimed infertility.  The available treatment records do not otherwise contain a diagnosis of sterility or infertility during the appeal period.  The Board has considered the Veteran's own statements regarding his condition.  However, he has not demonstrated any specialized knowledge or expertise to indicate that he can competently diagnose sterility on his own.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a diagnosis of sterility falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  As the evidence does not establish current sterility, the claim must be denied.


ORDER

Service connection for sterility is denied.


REMAND

Unfortunately, additional development is necessary regarding the Veteran's claims for compensation under 38 U.S.C.A. § 1151 for residuals, status post right knee arthroplasty, and service connection for a right below-the-knee amputation.

The Veteran contends that he incurred an additional disability as a result of a right knee arthroplasty conducted by VA in August 2004.  Pursuant to the August 2010 remand, VA examinations and opinions were obtained to address the nature and etiology of the Veteran's right knee condition.  A February 2012 examiner stated that he was unable to tell what the actual reason for the Veteran's pain was.  He had ruled out infection and loosening.

An April 2012 examiner also stated that it was less likely than not that the Veteran either sustained an additional disability or aggravated an existing disability as a result of a VA right knee arthroplasty in August 2004.  His post-operative pain could not be explained on the basis of his post-operative radiographs or laboratory tests.  Even after a revision total knee arthroplasty by a private orthopedic surgeon, the Veteran continued to have pain.  The examiner noted that about 10 percent of patients who undergo a total knee arthroplasty have unexplained pain following surgery.

However, the April 2012 examiner also stated that it was more likely than not that the result of the total knee arthroplasty was an event not reasonably foreseeable by a reasonable health care provider.  Based on the examination report, it is not clear what "result" the examiner is referring to, as he had already stated that there was no additional disability or aggravation of an existing disability following the August 2004 surgery.  Therefore, a clarification is required.

Also, the examiner who performed the April 2012 VA examination is the Chief of Surgery Service at the Oklahoma City, VAMC and the same physician who performed the surgery in question in August 2004.  As the issue of bias is raised by a physician making a determination of whether his own surgery he performed negligently caused additional disability or an event not reasonably foreseeable, the opinion in this case should be provided by a physician at another hospital other than the VAMC in Oklahoma City.

In addition, it does not appear that the examiner had access to the records of post-operative treatment from the Veteran's private physician in Dallas, Dr. Maale or the VA hospital in Wichita Falls, TX.  While the VA examiner in April 2012 noted that there were no complications from the surgery provided in August 2004, records of treatment from the VA hospital in Wichita Falls actually show that the Veteran had a fracture of the lateral aspect of the distal femur on the right that was shown on x-ray examination in May 2005.  An October 2005 VA treatment record from Wichita Falls notes that the Veteran was right status post total knee replacement with post-operative infection, treated; and had a fracture of the distal femur post total knee replacement that was healed and under local orthopedic care. 

A February 2006 VA x-ray examination report also showed that slight lucency was seen adjacent to the distal tibial component that could represent a loosening.  In July 2006, a VA x-ray examination report noted a mild hypertrophic spurring along the lateral margin of the distal femur with possible ligamentous calcification or post surgical fragmentation of the cortical margin of the distal femur.  There also were findings that were suspicious for infection or less likely loosening.  A June 2006 record from Dr. Maale notes that the Veteran had a total right knee replacement in July 2004 and had been painful since then.  He reportedly had been told at the time of the surgical procedure that he had a fracture over the lateral distal femoral condyle for which x-ray were obtained from February 2006 demonstrating signs of a non-healing lateral condyle.  The assessment was probable tibial subsidence with a history of a lateral condylar area with no signs of instability with lateral collateral ligament.  Dr. Maale noted that the Veteran's pain appeared to be associated with tibial subsidence.  A September 2006 VA treatment record notes the Veteran was status post right total knee replacement in August 2006 for failed implant/total knee replacement.  Records of the August 2006 surgery are not in the claims file.

The Veteran's representative submitted a statement in March 2010 arguing that periprosthetic fracture were a rare complication of a total knee replacement.

These post-operative findings must be considered in any opinion concerning the Veteran's claim for benefits under the provisions of 38 U.S.C.A. § 1151.  In addition efforts should be made to secure the August 2006 surgical records from Dr. Maale's office in Dallas.

Finally, the Board had previously remanded the claim so that efforts could be made to obtain treatment records from Scott and White clinic in 2009.  The RO subsequently sent the Veteran a letter generally asking him to identify any additional treatment, but did not specifically reference the Scott and White clinical records.  Another letter should be provided to address the specific medical evidence VA seeks to associate with the record.

As the Veteran's claim for service connection for a below-the-knee amputation is inextricably intertwined with his 1151 claim, it must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter asking him to identify any outstanding, relevant evidence concerning his claims and to sign the proper release form for the following records:

(a)  Scott and White clinic records dated in 2009,

(b) Surgical records from Dr. Gerhard E. Maale dated in June 2006 from the Dallas Fort Worth Sarcoma Group, 8230 Walnut Hill Lane, Suite 514, Dallas, TX 75231, 

(c)  Right knee treatment records from Dr. Ronald Jones referenced as a "local physician" the Veteran was seeing on a May 24, 2006 VA treatment record from the Wichita Falls VAMC.

If the Veteran complies with the RO's requests make reasonable efforts to obtain the identified records.  Notify the Veteran of any unsuccessful attempts and indicate what further steps VA will make concerning the claim.

2.  Make arrangements to obtain records of treatment for the knees from the VAMC in Wichita Falls dated from October 2004 to December 2008.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning the claim.

3.  After any outstanding pertinent evidence has been associated with the file, make arrangements for a VA medical opinion to be provided by an orthopedic physician at a hospital other than the VAMC in Oklahoma City.  

The claims file, including a copy of this remand, should be forwarded to the VA examiner.  Specifically the examiner should consider the post-operative treatment records from the Veteran's private physician in Dallas, Dr. Maale and the VA hospital in Wichita Falls, TX, and should comment on the evidence of post-operative infection and fracture of the distal femur post total knee replacement that was healed and under local orthopedic care from a Dr. Ronald Jones (if records are available). 

Then examiner should provide an opinion on the following:

a)  Did the Veteran suffer any additional disability or aggravation of an existing disability as a result of a VA right knee arthroplasty that was performed in August 2004 at the VAMC in Oklahoma City?

b)  If, and only if, the Veteran suffered an additional disability or aggravated an existing disability, was that additional or aggravated disability the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical staff?

c)  If, and only if, the Veteran suffered an additional disability or aggravated an existing disability, was that additional or aggravated disability the result of an event not reasonably foreseeable?  In determining whether an event was reasonably foreseeable, consider whether a reasonable health care provider would have considered the additional or aggravated disability to be an ordinary risk of the treatment provided.

4.  After completion of the above, and other development deemed necessary, the RO/AMC should review the expanded record and determine if the benefits sought can be granted.  Unless the benefits sought are granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


